DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a 2nd non-final rejection on the merit. Prosecution will be reopen due to the review of the application indicating that a 112(b) rejection is required for claims 13-16, and a review of the application indicating that Hung (Non-Patent Literature “VideoEdge: Processing Camera Streams using Hierarchical Cluster”) is not a valid art preference due to the prior art date. The new grounds of rejections are set forth below. 
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 13, recites, “moderate computationally-intensive” in line 13 of the claim. The term “moderate computationally-intensive” in claim 13 is a relative term which renders the claim indefinite. The term “moderate computationally-intensive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, since the “moderate computationally-intensive” is relative term in which is indefinite, the interpretation of the term, “moderate computationally-intensive” would vary from person to person. As such, the examiner suggest to the applicant to clarify or amend the claim limitations to correct the issue. 

Dependent claims 14-16 are rejected by the virtue of their dependency and for failing to cure the deficiencies of independent claim 13. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature "Delivering Deep Learning to Mobile Devices via Offloading" issued to Xukan Ran et al. (hereinafter as “Ran”) in view of Non-Patent Literation "Distributed Deep Neural Networks over the Cloud, the Edge and End Devices” issued to Teerapittayanon et al. (hereinafter as “Teerapittayanon”) in further view of U.S Patent Application Publication 2014/0068621 issued to Sitaraman et al. (hereinafter as “Sitaraman”).

	Regarding claim 1, Ran teaches a system comprising (
    PNG
    media_image1.png
    542
    694
    media_image1.png
    Greyscale

{See Fig. 1 above discloses a system}): a processor (Ran: Introduction pg. 43, Fig 1: 
    PNG
    media_image2.png
    265
    304
    media_image2.png
    Greyscale

{Examiner correlates the mobile phone having a processor to analyze input video and displaying an output afterwards}); and 

a storage memory storing computer-readable instructions, which when executed by the processor, cause the processor to (Ran: Introduction: pg. 42, a typical Android phone; that is, the video stxeams cannot be analyzed in real time [2]. Even with speedup from the mobile GPU [13], typical processing times are approximately 600 ms, which is equivalent to less than 1.7 frames per second. and is still not acceptable for real time processing. Pg. 43

    PNG
    media_image3.png
    86
    449
    media_image3.png
    Greyscale

{Examiner correlates the android phone to have storage memory to process the video stream and analyze the stream based on its parameter}): 

receive a video query regarding a live video stream (Ran: Introduction pg. 42;

    PNG
    media_image4.png
    260
    322
    media_image4.png
    Greyscale

 {Examiner correlates the input video as the video query}); 

determine current resources available to the system (Ran: Introduction pg. 42;

    PNG
    media_image5.png
    145
    296
    media_image5.png
    Greyscale

{Examiner correlates determining the resource available in the system according to determining the tradeoffs between the object detection (from the scene of the video query) within the system parameters according to the offloading decision (See Fig. 1 below, Small CNN runs on Mobile Phone and Big CNN runs on the server) and also see Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale
}) to determine the resource are available}

    PNG
    media_image4.png
    260
    322
    media_image4.png
    Greyscale
});


 select a configuration from the one or more configurations for processing the video query based at least on the determined current resources available to the system (Ran: Introduction pg. 42;

    PNG
    media_image5.png
    145
    296
    media_image5.png
    Greyscale

{Examiner correlates the selection of the processing video query based on the resource based on the tradeoff that was received from the object and based on the system would determine according to its parameters to decide an image resolution and model size and offloading decision to provide the best optimal decision by utilizing the offloading decision engine of Fig. 1 (shown below)

    PNG
    media_image4.png
    260
    322
    media_image4.png
    Greyscale

}); 

allocate processing between one or more cameras and one or more edge devices according to the selected configuration (Ran: 
    PNG
    media_image4.png
    260
    322
    media_image4.png
    Greyscale

Introduction pg. 42;

    PNG
    media_image7.png
    106
    297
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    40
    294
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    101
    303
    media_image9.png
    Greyscale

{Examiner correlates allocating the camera and edge devices based on the features received by adjusting the resolution of the camera according to the input and reviewing the results to determine that that lower resolution requires less computation in which is fed to the Small CNN run locally on the phone while higher resolution require higher computation is sent to the cloud based on the associated learnable parameters of the device. The mobile phone includes a camera module and thus results of the dimension is based on the resolution of the device and the camera to provide the best configuration}); 

	Ran does not explicitly teach analyze the video query to determine a[[n]] resource requirement estimate, wherein the resource requirement estimate is determined based upon a confidence value associated with the video query; selecting one or more configurations from a plurality of stored processing configurations, wherein the one or more configurations are selected based upon the one or more configurations ability to process the query and achieve a result that satisfies the confidence value; 

	However, Teerapittayanon teaches analyze the video query to determine a[[n]] resource requirement estimate, wherein the resource requirement estimate is determined based upon a confidence value associated with the video query (Teerapittayanon: D. DDNN Interfence: multiple preconfigured exit thresholds T (one element T at each exit point) as a measure of confidence in the prediction of the sample. One way to define T is by searching over the ranges of T on a validation set and pick the one with the best accuracy. H Reducing Communication Costs: offloading raw sensor input to the cloud. Sending a 32x32 RGB pixel image (the input size of our dataset) to the cloud costs 3072 bytes per image sample. By comparison, as shown in Table II, the largest DDNN model used in our evaluation section requires only 140 bytes of communication per sample on average (an over 20x reduction in communication costs) {Examiner correlates the resource estimate based on the measure of the confidence of the sample. Based on the estimate it determines best accuracy to select the best quality selection utilizing measure of the confidence of the sample data and sending the best quality image accordingly}); 

selecting one or more configurations from a plurality of stored processing configurations, wherein the one or more configurations are selected based upon the one or more configurations ability to process the query and achieve a result that satisfies the confidence value (Teerapittayanon: D. DDNN Inference: multiple preconfigured exit thresholds T (one element T at each exit point) as a measure of confidence in the prediction of the sample. One way to define T is by searching over the ranges of T on a validation set and pick the one with the best accuracy. We use a normalized entropy threshold a the confidence criteria (instead of unnormalized entropy as used in [3 I) that determines whether to classify (exit) a sample at a particular exit point. This normalized entropy r; has values between 0 and I which allows easier interpretation and searching of its corresponding threshold T. For example. 17 close to 0 means that the DDNN is confident about the prediction of the sample: r7 close to I means it is not confident {Examiner correlates the selecting of the best configuration based on the measure of the confidence of the sample data and searching over the set and picking the best quality to assure that based on the criteria that the confidence of the sample is the best to achieve the most confident results based on the criteria});
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Teerapittayanon (teaches selecting one or more configurations from a plurality of stored processing configurations and detect a change in resource availability by adjust the selected configuration). One of ordinary skill in the art would have been motivated to make such a combination of dramatically improving the accuracy of the system both at the local and cloud level by automatically tuned to process the geographically unique inputs and work together toward the same overall objective leading to high overall accuracy (See Teerapittayanon: DDNN PROVISION FOR HORIZONTAL AND VERTICAL SCALING). In addition, the references (Ran and Teerapittayanon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran and Teerapittayanon are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
The modification of Ran and Teerapittayanon teaches claimed invention substantially as claimed, however the modification of Ran and Teerapittayanon does not explictly teach periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of: one or more device conditions or network conditions; and upon detecting the change in resource availability and when processing results from the one or more cameras and the one or more edge devices do not meet the confidence value, adjust the selected configuration to include processing among the one or more cloud devices.

  However, Sitaraman teaches periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability (Sitaraman: [0028]; polling the network storage system 130 to determine the status of members of the storage system. The status of key metrics pertaining to the networked storage system may be determined by such polling of the system. In embodiments, the networked storage system may be polled 130 to gauge the status of the various devices 132 comprising the storage system...the storage shares 134 may include logical drives, disk partitions, NFS shares, and the like. The polling may further comprise collecting parameters comprising CPU capabilities, memory capacity, maximum performance rate, percentage utilization, and the like.
[0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available, for example, then the scheduler may revisit the queue to seek job processes which have data sets available), wherein

 polling comprises determining changes in at least one of: one or more device conditions or network conditions (Sitaraman: [0028]; The polling may further comprise collecting parameters comprising CPU capabilities, memory capacity, maximum performance rate, percentage utilization, and the like. [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available); and

upon detecting the change in resource availability and when processing results from the one or more cameras and the one or more edge devices do not meet the confidence value(Sitaraman: [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available. [0049]; A resource usage policy may also comprise a polling policy 514. A polling policy may describe which storage devices and storage shares may be monitored 516 for capability, utilization, and the like. Such thresholds may be used to determine whether a job may be submitted to a processor, or whether a processor, storage device, or storage share may be near failure), adjust the selected configuration to include processing among the one or more cloud devices (Sitaraman: [0035]-[0036]; For example, if a CPU of a given storage unit were highly utilized, then that CPU may not be able to execute its processing jobs effectively. Further, if the utilization of a given network share were to be high, e.g. 85%, then, as stated before, that network share would not be able to perform effectively. As a result, job processes and storage jobs may be suspended, deleted, delayed, re-queued. Updating threshold values may permit dynamic improvement to the effective scheduling of processing jobs. [0042]; the jobs in the process queue may be reordered 344. Job reordering may occur because of data dependencies, data availability, processor load, and the like).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Teerapittayanon (teaches selecting one or more configurations from a plurality of stored processing configurations and detect a change in resource availability by adjust the selected configuration) with the further teaching of Sitaraman (teaches periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of: one or more device conditions or network conditions and upon detecting the change in resource availability and when processing results do not meet the confidence value adjust the selected configuration). One of ordinary skill in the art would have been motivated to make such a combination of allocating the resource by updating the threshold value to provide improvement of the system performance (See Sitaraman [0036]). In addition, the references (Ran,Teerapittayanon, and Sitaraman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran, Teerapittayanon, and Sitaraman are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
Regarding claim 10, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches the computer-readable instructions, when executed by the processor, further cause the processor to: dynamically determine whether resources available to the system have changed (Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

“ {Examiner correlates determining the resource are available based on measuring the bandwidth and frame rate and based on the policy would determine the condition on which is suitable to for the system to run}); and 

when the resource availability has changed, modify the allocation of processing among the one or more cameras, the one or more edge devices, and the one or more cloud devices based at least on the resource availability having changed (Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates adjusting the frame resolution as adjusting the selected configuration according the Big CNN which is run on the cloud server in Fig. 1 which is based on the offloading decision engine. The detection accuracy of one the parameter would be consider in determining whether the processing results would be apply to the camera or offload to the Big CNN server (See Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

“}).  

Regarding claim 11, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches determining resources available to the system further comprises determining whether network connectivity to the one or more cloud devices is available (Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates determining the resource available based on the network connectivity according to determining the offload policy on whether the CNN on the phone runs better or the CNN on the server is suitable to run better}).  

Regarding claim 12, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches the selected configuration is adjusted to an edge-only mode of processing by allocating all processing between the one or more cameras and the one or more edge devices when network connectivity to the one or more cloud devices is unavailable or bandwidth to the one or more cloud devices is insufficient (Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates determining the resource available based on the network connectivity according to determining the offload policy on whether the CNN on the phone runs better or the CNN on the server is suitable to run better}).  

	Regarding claim 17, Ran teaches a method comprising: receiving input video data from one or more cameras (

    PNG
    media_image2.png
    265
    304
    media_image2.png
    Greyscale

{Examiner correlates Fig. 1 showing the input of the video of the data from the camera to be process}); 

accessing a database of a plurality of video processing configurations (Ran: pg. 43, “

    PNG
    media_image10.png
    172
    487
    media_image10.png
    Greyscale
”
and pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale
”
{Examiner correlates the database of plurality of video processing configuration based on the policy (profiler) to processing the video in such that when the data is being monitor it may observe a threshold to determine if it should be run on a mobile phone or run on a server}); 5U.S. Patent Application Serial No. 16/431,305 Amendment dated November 24, 2021 Reply to Office Action of August 25, 2021 

evaluating the plurality of video processing configurations against resource availability across local devices and cloud devices (Ran: pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale
{Examiner correlates evaluating the video processing configuration against the resource level across the local device and cloud device by monitoring the network bandwidth and observing the offloading policy to determine the maximize frame rate to be run by utilizing a threshold below would be run on a phone and a threshold run above would be run on a server}); 

selecting a configuration that allocates processing to the one or more cameras, one or more edge devices, and one or more cloud devices (Ran: pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates selecting a configuration to be allocate is according the monitoring the frame rate and based on the condition that is met would be run on the phone if the rate is low and if the rate is high it would be run on the server}); [[and]] 

	Ran does not explicitly teach analyzing the video query to determine a[[n]] resource requirement estimate, wherein the resource requirement estimate is determined based upon a confidence value associated with the video query; selecting one or more configurations from a plurality of stored processing configurations, wherein the one or more configurations are selected based upon the one or more configurations ability to process the query and achieve a result that satisfies the confidence value; 

	However, Teerapittayanon teaches analyzing the video query to determine a[[n]] resource requirement estimate, wherein the resource requirement estimate is determined based upon a confidence value associated with the video query (Teerapittayanon: D. DDNN Interfence: multiple preconfigured exit thresholds T (one element T at each exit point) as a measure of confidence in the prediction of the sample. One way to define T is by searching over the ranges of T on a validation set and pick the one with the best accuracy. H Reducing Communication Costs: offloading raw sensor input to the cloud. Sending a 32x32 RGB pixel image (the input size of our dataset) to the cloud costs 3072 bytes per image sample. By comparison, as shown in Table II, the largest DDNN model used in our evaluation section requires only 140 bytes of communication per sample on average (an over 20x reduction in communication costs) {Examiner correlates the resource estimate based on the measure of the confidence of the sample. Based on the estimate it determines best accuracy to select the best quality selection utilizing measure of the confidence of the sample data and sending the best quality image accordingly});

 selecting one or more configurations from a plurality of stored processing configurations, wherein the one or more configurations are selected based upon the one or more configurations ability to process the query and achieve a result that satisfies the confidence value (Teerapittayanon: D. DDNN Inference: multiple preconfigured exit thresholds T (one element T at each exit point) as a measure of confidence in the prediction of the sample. One way to define T is by searching over the ranges of T on a validation set and pick the one with the best accuracy. We use a normalized entropy threshold a the confidence criteria (instead of unnormalized entropy as used in [3 I) that determines whether to classify (exit) a sample at a particular exit point. This normalized entropy r; has values between 0 and I which allows easier interpretation and searching of its corresponding threshold T. For example. 17 close to 0 means that the DDNN is confident about the prediction of the sample: r7 close to I means it is not confident ) {Examiner correlates the selecting of the best configuration based on the measure of the confidence of the sample data and searching over the set and picking the best quality to assure that based on the criteria that the confidence of the sample is the best to achieve the most confident results based on the criteria}}); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Teerapittayanon (teaches selecting one or more configurations from a plurality of stored processing configurations and detect a change in resource availability by adjust the selected configuration). One of ordinary skill in the art would have been motivated to make such a combination of dramatically improving the accuracy of the system both at the local and cloud level by automatically tuned to process the geographically unique inputs and work together toward the same overall objective leading to high overall accuracy (See Teerapittayanon: DDNN PROVISION FOR HORIZONTAL AND VERTICAL SCALING). In addition, the references (Ran and Teerapittayanon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran and Teerapittayanon are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
The modification of Ran and Teerapittayanon teaches claimed invention substantially as claimed, however the modification of Ran and Teerapittayanon does not explicitly teach periodically polling resource availability between the one or more edge devices and the one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of one or more device conditions or network conditions; and upon detecting the change in resource availability and when processing results from the one or more cameras and the one or more edge devices do not meet the confidence value, adjust the selected configuration to include processing among the one or more cloud.

However, Sitaraman teaches periodically polling resource availability between the one or more edge devices and the one or more cloud devices to detect a change in resource availability (Sitaraman: [0036]; updating the threshold values 240 based on a status-polling interval. For example, increasing the rate of polling of storage devices and storage shares may provide additional, critical, information about the state of a networked storage device at that time. [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available, for example, then the scheduler may revisit the queue to seek job processes which have data sets available), wherein

 polling comprises determining changes in at least one of one or more device conditions or network conditions (Sitaraman: [0028]; The polling may further comprise collecting parameters comprising CPU capabilities, memory capacity, maximum performance rate, percentage utilization, and the like. [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available); 

upon detecting the change in resource availability and when processing results from the one or more cameras and the one or more edge devices do not meet the confidence value (Sitaraman: [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available. [0049]; A resource usage policy may also comprise a polling policy 514. A polling policy may describe which storage devices and storage shares may be monitored 516 for capability, utilization, and the like. Such thresholds may be used to determine whether a job may be submitted to a processor, or whether a processor, storage device, or storage share may be near failure), 

adjust the selected configuration to include processing among the one or more cloud (Sitaraman: [0035]-[0036]; For example, if a CPU of a given storage unit were highly utilized, then that CPU may not be able to execute its processing jobs effectively. Further, if the utilization of a given network share were to be high, e.g. 85%, then, as stated before, that network share would not be able to perform effectively. As a result, job processes and storage jobs may be suspended, deleted, delayed, re-queued. Updating threshold values may permit dynamic improvement to the effective scheduling of processing jobs. [0042]; the jobs in the process queue may be reordered 344. Job reordering may occur because of data dependencies, data availability, processor load, and the like).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Teerapittayanon (teaches selecting one or more configurations from a plurality of stored processing configurations and detect a change in resource availability by adjust the selected configuration) with the further teaching of Sitaraman (teaches periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of: one or more device conditions or network conditions and upon detecting the change in resource availability and when processing results do not meet the confidence value adjust the selected configuration). One of ordinary skill in the art would have been motivated to make such a combination of allocating the resource by updating the threshold value to provide improvement of the system performance (See Sitaraman [0036]). In addition, the references (Ran, Teerapittayanon, and Sitaraman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran, Teerapittayanon, and Sitaraman are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
Regarding claim 18, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches the video processing configurations specify a frame resolution, frame rate, and a type of DNN model to be used in processing the input video data (Ran: pg. 44-45, “

    PNG
    media_image11.png
    181
    305
    media_image11.png
    Greyscale

{Examiner correlates on adapting the difference image resolution (frame resolution) and the frame rate (low or high) to be process on the type DNN model (phone or server) in which is based on the condition that met to be run specifically based on the parameter}).  

	Regarding claim 19, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches the video processing configurations each have a resource cost, and a configuration is selected that achieves an optimal tradeoff between resource cost and average accuracy (Ran: pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates selecting a configuration to be tradeoff is according the monitoring the frame rate and based on the condition that is met would be run on the phone if the rate is low and if the rate is high it would be run on the server}

    PNG
    media_image12.png
    255
    316
    media_image12.png
    Greyscale

).  

	Regarding claim 20, the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches further comprising dynamically modifying the selected configuration upon determining that the resource availability has changed (Ran, pg. 45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates the dynamically modifying the selected configuration based on the resource availability based on monitoring the frame and apply the right CNN model based on whether the frame rate has change when observing the input video query}).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature "Delivering Deep Learning to Mobile Devices via Offloading" issued to Xukan Ran et al. (hereinafter as “Ran”) in view of Non-Patent Literature "VideoEdge: Processing Camera Streams using Hierarchical Cluster" issued to Hung et al. (hereinafter as "Hung").

Regarding claim 13, Ran teaches a method comprising: allocating processing of input data between one or more edge devices and one or more cloud devices, the one or more edge devices using an edge processing model, and the one or more cloud devices using a cloud processing model different from the edge processing model (

    PNG
    media_image2.png
    265
    304
    media_image2.png
    Greyscale

{Examiner correlates Fig. 1 showing the small CNN model utilizing the mobile phone and the Big CNN utilizing the server}), wherein

 	the input data is received from a first device different from the one or more edge devices and the one or more cloud devices (

    PNG
    media_image2.png
    265
    304
    media_image2.png
    Greyscale

Ran: 2 DEEP LEARNING FOR OBJECT DETECTION: A standard CNN works as follows (See also [9]): A frame of the video is fed to the CNN as input {Examiner correlates Fig. 1 showing the small CNN model utilizing the mobile phone and the Big CNN utilizing the server where the input video originally receive is from the first device and then deliver to the small CNN (edge devices) and Big CNN (cloud devices)}); and

 shifting processing load of the input data to increase processing by the one or more edge devices using a moderate computationally-intensive algorithm upon determining that the current network capability between the one or more edge devices and the one or more cloud devices is unavailable (Ran: 4.3 Impact of variable network conditions, pg. 45, “

    PNG
    media_image13.png
    155
    323
    media_image13.png
    Greyscale

{Examiner correlates the offloading as determining to shift the processing load to increasing the processing of the mobile device by observing if the frame rate is below a threshold in which is then run on the mobile phone instead}).  

	Ran does not explicitly teach determining a current network capability between the one or more edge devices and one or more cloud devices, wherein determining the current network capability comprises 4U.S. Patent Application Serial No. 16/431,305 Amendment dated November 24, 2021 Reply to Office Action of August 25, 2021 periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability of at least one of one or more device conditions or network conditions.

	However, Sitaraman teaches determining a current network capability between the one or more edge devices and one or more cloud devices (Sitaraman: [0028]; polling the network storage system 130 to determine the status of members of the storage system. The status of key metrics pertaining to the networked storage system may be determined by such polling of the system. In embodiments, the networked storage system may be polled 130 to gauge the status of the various devices 132 comprising the storage system...the storage shares 134 may include logical drives, disk partitions, NFS shares, and the like. The polling may further comprise collecting parameters comprising CPU capabilities, memory capacity, maximum performance rate, percentage utilization, and the like. [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like ({Examiner correlates the resource estimate based on the measure of the confidence of the sample. Based on the estimate it determines best accuracy to select the best quality selection utilizing measure of the confidence of the sample data and sending the best quality image accordingly}), wherein 

determining the current network capability comprises 4U.S. Patent Application Serial No. 16/431,305Reply to Office Action of August 25, 2021periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability of at least one of one or more device conditions or network conditions (Sitaraman: [0040]-[0041]; Depending on the polled status of storage elements of a networked storage system, a given drive or share may be at or over capacity...evaluated for a number of parameters including, for example, job priority, data dependencies, data independence, processing requirements, and the like. Thus, if processing or storage capacity is not currently available...the scheduler may revisit the queue to seek job processes which have data sets available. Similarly, lower priority jobs may be dispatched for execution if their data sets are available, and so on. [0049]; A resource usage policy may also comprise a polling policy 514. A polling policy may describe which storage devices and storage shares may be monitored 516 for capability, utilization, and the like. Such thresholds may be used to determine whether a job may be submitted to a processor, or whether a processor, storage device, or storage share may be near failure ({Examiner correlates the selecting of the best configuration based on the measure of the confidence of the sample data and searching over the set and picking the best quality to assure that based on the criteria that the confidence of the sample is the best to achieve the most confident results based on the criteria});
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Sitaraman (teaches periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of: one or more device conditions or network conditions and upon detecting the change in resource availability and when processing results do not meet the confidence value adjust the selected configuration). One of ordinary skill in the art would have been motivated to make such a combination of allocating the resource to a different camera based on observing the constraint and determining the best plan to improve the efficiency of the system (See Sitaraman [0036]). In addition, the references (Ran and Sitaraman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran and Sitaraman are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
	Regarding claim 14, the modification of Ran and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches further comprising allocating processing to one or more smart devices, the one or more smart devices performing processing that is computationally cheaper than the edge processing model used by the one or more edge devices (Ran: pg. 44-45, “

    PNG
    media_image14.png
    228
    329
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    355
    325
    media_image15.png
    Greyscale

{Examiner correlates allocating the camera and edge devices based on the features received by adjusting the resolution of the camera according to the input and reviewing the results to determine that that lower resolution requires less computation while higher resolution require higher computation based on the associated learnable parameters of the device}).  

	Regarding claim 15, the modification of Ran and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches further comprising dynamically shifting the processing load of the input data back to the one or more cloud devices upon determining that the current network capability between the one or more edge devices and the one or more cloud devices has been restored (Ran: pg. 44-45, “

    PNG
    media_image6.png
    154
    308
    media_image6.png
    Greyscale

{Examiner correlates the offloading as determining to shift the processing load to increasing the processing of the mobile device by observing if the frame rate is below a threshold in which is then run on the mobile phone instead}).  

	Regarding claim 16, the modification of Ran and Sitaraman teaches claimed invention substantially as claimed, and Ran further teaches further the cloud processing model is a more computationally expensive model than the edge processing model (Ran: pg. 44-45, “

    PNG
    media_image14.png
    228
    329
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    355
    325
    media_image15.png
    Greyscale

{Examiner correlates cloud server more expensive as the frame rates are significantly higher, however the accuracy is much larger and smoother compare the smaller model on the phone where offloading may be helpful to transmit data}}).  

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature "Delivering Deep Learning to Mobile Devices via Offloading" issued to Xukan Ran et al. (hereinafter as “Ran”) in view of Non-Patent Literation "Distributed Deep Neural Networks over the Cloud, the Edge and End Devices” issued to Teerapittayanon et al. (hereinafter as “Teerapittayanon”) in view of U.S Patent Application Publication 2014/0068621 issued to Sitaraman et al. (hereinafter as “Sitaraman”) in further view of Non-Patent Literature "A Computing Platform for Video Crowdprocessing Using Deep Learning" issued to Lu et al. (hereinafter as "Lu").

Regarding claim 2 the modification of Ran, Teerapittayanon, and Sitaraman teaches claimed invention substantially as claimed, however the modification of Ran, Teerapittayanon, and Sitaraman does not explicitly teach the selected configuration directs the one or more cameras or the one or more edge devices to extract video frames from the live video stream using a decoding module.

Lu teaches the selected configuration directs the one or more cameras or the one or more edge devices to extract video frames from the live video stream using a decoding module (

    PNG
    media_image16.png
    259
    502
    media_image16.png
    Greyscale


See Lu pg 1431, III. OVERVIEW: We consider a crowdprocessing approach to perform object detection/classification of videos. This task includes filtering of videos based on metadata, and then processing the videos to perform object detection. Alternatively, the user may perform frame extraction locally and then offload specific frames to the cloud. In this case, it needs to determine whether each frame is processed by (ii) frame offload in which the frame is sent to the cloud for detection or (iii) local detection where the frame is detected on the mobile device {Examiner correlates based on the frame extraction that heavy processing would be offloaded to the cloud to perform the video processing while low processing can be immediately by process the object detection then deliver to the cloud to perform the video processing}).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Ran (teaches to include receive a video query regarding a live video stream and determine the best allocation to select the recommend configuration setting) with the teachings of Teerapittayanon (teaches selecting one or more configurations from a plurality of stored processing configurations and detect a change in resource availability by adjust the selected configuration) with the teaching of Hung (teaches periodically polling resource availability between the one or more edge devices and one or more cloud devices to detect a change in resource availability, wherein polling comprises determining changes in at least one of: one or more device conditions or network conditions and upon detecting the change in resource availability and when processing results do not meet the confidence value adjust the selected configuration) with the further teachings of Lu (teaches the selected configuration directs the one or more cameras or the one or more edge devices to extract video frames from the live video stream using a decoding module). One of ordinary skill in the art would have been motivated to make such a combination of dramatically improving frames of the video by saving the energy usage by offloading to a different location to process video without the need of extra energy usage concern (See Lu: III. OVERVIEW; At the expense of some energy usage, the user can offload the videos to the cloud, where high performance computing can quickly process the videos without energy usage concerns). In addition, the references (Ran, Teerapittayanon, Sitaraman, and  Lu) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ran, Teerapittayanon, Sitaraman and Lu are directed to receiving inputs from devices and adjusting the loading process to improve the overall performance of the system.
	Regarding claim 3, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Lu further teaches the selected configuration directs the one or more cameras or the one or more edge devices to perform background subtraction on the extracted video frames (Lu: pg.1432, A. Frame Extraction, “Frame extraction is used to take individual video frames and transform them into images upon which object detection may be performed. To target objects with different dynamics within the video, the task issuer may request a different frame extraction rate. For example, for an object moving at a high speed like a car, the rate should be high enough to not miss the object”. B. Detection, “However, batch processing performs much better, where the intercept (α) is about 240ms and the slope (β) is 400ms. The difference grows with the increase of the number of frames. For detection, it is better to put more frames in a batch to reduce processing time. However, the system must wait longer to get the extracted frames from the video. Therefore, it is difficult to determine the best batch size” {Examiner correlates the difference rate in detecting the object would determine the best batch size to be deliver}).  

	Regarding claim 4, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Lu further teaches the background subtraction is performed on the extracted video frames to determine whether additional processing should be performed (Lu: pg.1432, A. Frame Extraction, “Frame extraction is used to take individual video frames and transform them into images upon which object detection may be performed. To target objects with different dynamics within the video, the task issuer may request a different frame extraction rate. For example, for an object moving at a high speed like a car, the rate should be high enough to not miss the object”. B. Detection, “However, batch processing performs much better, where the intercept (α) is about 240ms and the slope (β) is 400ms. The difference grows with the increase of the number of frames. For detection, it is better to put more frames in a batch to reduce processing time. However, the system must wait longer to get the extracted frames from the video. Therefore, it is difficult to determine the best batch size” {Examiner correlates the additional processing based on observing the difference growth in the rate when detecting the object in which allows to put more frames in the batch in which requires additional processing to determine best batch size}).  

	Regarding claim 5, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Ran further teaches the selected configuration directs the one or more cameras or the one or more edge devices to perform processing of the extracted video frames using a lightweight DNN model locally on the one or more cameras or the one or more edge devices (Ran, pg. 45, “

    PNG
    media_image17.png
    153
    311
    media_image17.png
    Greyscale

{Examiner correlates the offloading to determine the best course of action to be perform on the video processing in such that when the frame rate is below a certain threshold, the CNN can be performed on the mobile phone (lightweight DNN Model)}).  

	Regarding claim 6, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Ran further teaches the selected configuration directs the one or more cloud devices to perform processing of the extracted video frames using a heavy DNN model when results from the lightweight DNN model do not meet the defined threshold confidence value (Ran, pg. 45, “

    PNG
    media_image17.png
    153
    311
    media_image17.png
    Greyscale

{Examiner correlates the offloading to determine the best course of action to be perform on the video processing in such that when the frame rate is above a certain threshold, the CNN can be performed on the server (heavyweight DNN Model)}).  

	Regarding claim 7, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Ran further teaches the lightweight DNN model comprises at least a first lightweight DNN model, and a second lightweight DNN model that requires additional computational resources than the first lightweight DNN model, but less computational resources than the heavy DNN model (Ran, pg. 45-46, “

    PNG
    media_image17.png
    153
    311
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    244
    322
    media_image18.png
    Greyscale

{Examiner correlates the trade-off based on the deep neural network to adjust the cost of the accuracy to work the frame work by observing the threshold value to determine on how run the frame specifically according to the parameter based on less processing or heavy processing}).  

	Regarding claim 8, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Ran further teaches the heavy DNN model comprises at least a first heavy DNN model, and a second heavy DNN model that requires additional computational resources than the first heavy DNN model (Ran, pg. 45-46, “

    PNG
    media_image17.png
    153
    311
    media_image17.png
    Greyscale





    PNG
    media_image18.png
    244
    322
    media_image18.png
    Greyscale

{Examiner correlates the trade-off based on the deep neural network to adjust the cost of the accuracy to work the frame work by observing the threshold value to determine on how run the frame specifically according to the parameter based on less processing or heavy processing}).  

	Regarding claim 9, the modification of the modification of Ran, Teerapittayanon, Sitaraman and Lu teaches claimed invention substantially as claimed, and Lu further teaches the computer-readable instructions, when executed by the processor, further cause the processor to: assign tags to objects discovered during processing of the extracted video frames (Lu: pg. 1431, III. OVERVIEW, “Alternatively, the user can process some of the frames locally and offload others…Once these videos are processed using deep learning either locally on the mobile device or remotely on the cloud, the task issuer will receive information about the videos related to the query. For frames that are processed on the mobile devices, the user will forward either the tags, the frames of interest, or the entire video to the cloud. Participation in the task may reveal personal information and intrude on users’ privacy, but users are allowed to filter out their personal videos {Examiner correlates assigning the object as observing the extracted video frame based on the frames that are being process on the device include the tags and frames of interest requested by the user in   in which are then send to the cloud}); and

 	store the tags in an index database for use in locating the objects in response to a query on a stored version of the live video stream (Lu: pg. 1431, OVERVIEW, Once these videos are processed using deep learning either locally on the mobile device or remotely on the cloud, the task issuer will receive information about the videos related to the query. For frames that are processed on the mobile devices, the user will forward either the tags, the frames of interest, or the entire video to the cloud” {Examiner correlates the video are processed locally on the mobile device or remotely on the cloud, the query receive would be process and requested to be process to the user where the user can forwards the data to the cloud in the processing wad done locally on the phone}).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2009/0327962 issued to Betts-LaCroix et al. (hereinafter as “LaCroix”) teaches allocating computing resources from a remote and local computing system.
U.S Patent Application Publication 2013/0086590 issued to Morris et al. (hereinafter as “Morris”) teaches capacity of a computing environment in which includes a database that is maintained and allocated accordingly. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/9/2022
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162